Citation Nr: 1118671	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-48 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the Veteran's cause of death. 


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 



INTRODUCTION

The Veteran had active service from February 1944 to May 1946.  He died in December 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 2007.  The Veteran's death certificate listed the immediate cause of his death as chronic obstructive pulmonary disease (COPD) due to or as a consequence of squamous cell cancer of the lung.  Hypertension, tobacco, and atrial fibrillation were listed as other significant causes contributing to death but not resulting in the underlying immediate cause of death given above.

2.  At the time of his death, the Veteran was service-connected for the following disabilities: bilateral hearing loss, rated as 70 percent disabling; tinnitus, rated as 10 percent disabling; and malaria, rated as noncompensable.  The Veteran was also awarded entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective March 6, 2004.

3.  Competent and persuasive evidence of record indicates that the Veteran's cause of death began many years after service, was not the result of service or any incident of service (to include tobacco exposure during service), and was not shown to be secondary to any of his service-connected disabilities.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.102, 3.159, 3.300, 3.303, 3.307, 3.309, 3.310, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The VCAA duty to notify was satisfied by way of letters sent to the appellant by the RO in January and September 2008 that addressed all notice elements.  The letters informed her of what evidence was required to substantiate the claim, to include providing proper notice under Hupp, and of her and VA's respective duties for obtaining evidence.  In light of the denial of the appellant's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Under the circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As indicated above, certain VCAA notice was provided after the initial unfavorable AOJ decision.  However, the Federal Circuit Court and Veterans Claims Court have since further clarified that VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the September 2008 notice was provided to the Veteran, the claim was readjudicated in a September 2009 SOC. 

Next, VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination or opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 and Supp. 2010); 38 C.F.R. § 3.159 (2010).

First, the RO has obtained service treatment records, service personnel records, and all relevant VA and private treatment records.  The appellant submitted written statements discussing her contentions, VA and private treatment records, and the Veteran's death certificate.  No outstanding evidence has been identified that has not already been obtained.

A VA opinion with respect to the issue on appeal was obtained in May 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA opinion, it must ensure that opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is, while concise, also adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include private treatment records, VA treatment records, the statements of the appellant, and the private medical opinion of D. E. B., M. D.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Based on the foregoing, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

When any veteran dies after December 31, 1956, from a service-connected or compensable disability, VA will pay dependency and indemnity compensation to such veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310 (West 2002).  In a claim where service connection was not established for the fatal disability prior to the death of the veteran, the initial inquiry is to determine whether the fatal disorder had been incurred in or aggravated by service.  The Board must determine whether the fatal disorder should have been service-connected.  38 C.F.R. § 3.312 (2010).

In a claim where service connection is established for a disability prior to the death of the veteran, the initial inquiry is to determine whether the service-connected disability was either the principal or contributory cause of the veteran's death.  38 C.F.R. § 3.312 (2010).  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2010).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2010).

A service-connected disability will be considered as the contributory cause of death when that the disability contributed substantially or materially to death, combined to cause death, or aided assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, with debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c) (2010).

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1) (2010).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic disorders, such as malignant tumors, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

VA regulations provide that for claims received after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300 (2010).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Factual Background

Service treatment records reflected normal findings with regard to the Veteran's respiratory system on entrance.  No abnormal findings on chest X-ray or clinical assessment of his lungs are shown in these records.  The Veteran was treated for acute catarrhal fever in March and April 1944.  An Abstract of Medical History showed that the Veteran was treated for benign, tertian malaria in October 1945, December 1945, April 1946, and May 1946.  These episodes were noted to include symptoms of chills, fever, headache, lassitude, asthenia, and vomiting.  There were no findings of respiratory and/or pulmonary symptomatology.  His May 1946 separation medical history report included photoflourographic chest X-ray findings, which were negative for lung pathology.

Service personnel records showed that the Veteran served in Okinawa during his period of active service from February 1944 to May 1946.

In July 1947, three lay statements and a statement from D.V. D., M. D. were associated with the record.  Friends of the Veteran and his mother asserted that they had witnessed his bouts of malaria with fever and chills in October 1946, December 1946, and February 1947.  The private physician further indicated that he had treated the Veteran for chronic malaria that recurred in October 1946.  

In April 1948, a private physician, J. M. K., M. D. reported that the Veteran's blood smear showed malaria plasmodia, few in number in the gamete stage.  In an August 1948 lay statement, the Veteran's mother again asserted that the Veteran suffered from malaria with chills and fever in July 1948.  

An October 1948 VA examination report listed a diagnosis of historical malaria, showing no evidence of present activity on malarial smear and normal respiratory system findings.  

In a September 1949 statement, a fellow serviceman asserted that he was stationed in Okinawa with the Veteran for 13 months (also as a pharmacist mate) and observed him experience extreme difficulty in breathing during that time which appeared to be asthma.  In a December 1950 statement, another serviceman stationed in Okinawa with the Veteran indicated that he suffered asthma or something with symptoms of asthma (coughing, wheezing, short windness, etc.) during service.

In March 1953, a private physician, B. W. S., M. D. reported that the Veteran had a history of disability with wheezing and chest rales followed by cough that began in 1945.  He listed symptoms of difficulty breathing (especially at night), postnasal drip, and occasional attacks of bronchial asthma.  On physical examination, the Veteran showed wheezing rales in chest, nasal congestion, and cough.  The physician listed a diagnosis of asthmatic bronchitis and sinusitis with postnasal drip. 

A post-service VA clinical record dated in June 1953 revealed a diagnosis of bronchitis (chronic asthma type) with negative chest X-ray findings. 

In February 1965, a private physician, G. C., M. D. reported that he treated the Veteran in September 1949 for asthmatic bronchitis.  It was further noted that the Veteran had a history of asthma since service discharge in 1946. 

In a February 1965 lay statement, the Veteran's mother asserted that he had been sick with malaria and a condition that affected his breathing since returning from service.

In March 1965, a private physician, T. W. D., M. D. reported that he treated the Veteran for the last 11 years for recurrent bronchitis and asthma.

Lay statements dated in January 1970 from friends of the Veteran detailed that they observed him suffering from a chest condition with noticeable wheezing during sleeping or with exertion while living with him from 1947 to 1949. 

The Veteran underwent a right thoracotomy and right upper lobectomy in January 1976.  He was noted to have a 30 pack per year history of smoking cigarettes. 

In June 1976, a private physician, H. B. H., M. D. reported that he first treated the Veteran in October 1975.  From the Veteran's history, the physician indicated that he suffered from both allergic and infectious asthma complicated by heavy smoking.  A bronchoscopy revealed some edema of the right upper lobe orifice of the bronchus.  A final pathological report dated in January 1976 was noted to reveal upper lobe of the right lung with two areas of chronic abscess formation with interstitial pneumonitis and fibrosis in the anterior segment, probably secondary to mucus impaction of the bronchus.  The mass was indicated not to be malignant but related to mucus impaction within the bronchus in a person with increased bronchoconstrictive activity related to smoking and infectious asthma. 

In an April 1999 statement, the Veteran indicated that he had suffered from bronchial asthma since service. 

Private pulmonary function test results dated in May 2000 listed a diagnosis of COPD with severe airway obstruction, dyspnea with walking less than 100 yards, productive cough, and frequent wheeze.  A tobacco product history was detailed as cigarette use for 30 years, one pack per day, with 26 years duration since cessation.  Lung cancer was diagnosed shortly thereafter.

Additional private treatment records from multiple treatment providers dated from 2002 to 2007 detailed treatment for right hilar mass, severe emphysema, COPD, non small cell lung cancer, squamous cell carcinoma of the right lung, history of chewing tobacco and right upper lobe resection, hypertension, hemoptysis, history of paroxysmal atrial fibrillation, esophageal obstruction secondary to extrinsic compression from subcarinal mass, and right pleural effusion.

VA Medical Center discharge summaries dated in April 2007, November 2007, and December 2007 reflected that the Veteran was treated for recurrent lung cancer with multiple metastases, COPD, anemia of chronic illness, hypertension, atrial fibrillation, adjustment disorder with mixed anxiety and depressed mood, insomnia, malnutrition, pneumonia, respiratory distress requiring mechanical ventilation, fever, hypotension, atrial fibrillation with rapid ventricular response (RVR), and oliguria.

During his final hospitalization in December 2007, the Veteran's diagnoses at the time of death were listed as non-small cell cancer of the lung with recurrence to the left lung in September 2007, hypertension, COPD, personality disorder, terminal care for comfort measure, anemia, malnutrition and underweight, and allergic to lisinopril.  

The Veteran died in December 2007.  His death certificate listed the immediate cause of his death as COPD due to or as a consequence of squamous cell cancer of the lung.  Hypertension, tobacco, and atrial fibrillation were listed as other significant causes contributing to death but not resulting in the underlying immediate cause of death given above.

At the time of his death, the Veteran was service-connected for the following disabilities: bilateral hearing loss, rated as 70 percent disabling; tinnitus, rated as 10 percent disabling; and malaria, rated as noncompensable.  The Veteran was also awarded entitlement to a TDIU, effective March 6, 2004.

The appellant contends that the Veteran's cause of death, COPD due to or as a consequence of squamous cell cancer of the lung, was as a result of events incurred during service, to include a heavy cigarette smoking habit acquired during active duty.  She further asserts that the Veteran's service-connected malaria residuals were a contributory cause of his death.

In an October 2008 statement, a private physician, D. E. B., M.D., noted that he was "acquainted" with the Veteran and that he did indeed suffer from COPD, experiencing numerous episodes of acute respiratory compromise.  He further stated that he was informed by the Veteran's family that he incurred a severe case of malaria that "apparently" involved his lungs while serving in the Pacific Theater during World War II.  The physician's literature search of that condition indicated that pulmonary edema could, in fact, be a feature of fulminant malarial disease.  He further indicated that the "possibility" that the Veteran suffered severe pulmonary compromise from malarial infection would be corroborated by the further history of his prolonged convalescence stateside and his subsequent need for surgical intervention prior to the diagnosis of lung cancer.  He concluded that it "would seem plausible" that the respiratory insufficiency that spanned the entire adult lifetime of the Veteran "may have" had its inception with malaria-induced acute lung injury. 

In a May 2009 VA medical opinion, a VA physician noted that he had reviewed the Veteran's claims file.  Initially, he specifically indicated that there was no clinical evidence in the file which would indicate that the Veteran suffered severe complications, including respiratory complications, of malaria.  The physician reported that the Veteran was known to have suffered chronic bronchitis (due to smoking) and chronic bronchial asthma, subsequently developing COPD and emphysema.  It was further noted that the Veteran was terminally ill, dying with squamous cell bronchogenic carcinoma.  He specifically opined that there was no clinical evidence to indicate that the Veteran's chronic pulmonary disorder was materially related to his service-connected malaria, concluding that the Veteran's service-connected malaria did not materially contribute to his death. 


Analysis

As an initial matter, there is no factual basis in the record that COPD due to or as a consequence of squamous cell cancer of the lung was incurred during service, or manifested as a chronic disease within a year thereafter, or for several decades after his discharge from service.  Service treatment records did not reflect findings of COPD or lung cancer during service.  While the Veteran was treated for asthma and bronchitis in the initial years following his service discharge, post-service medical evidence of record first showed findings of COPD, emphysema, and lung cancer many years after the Veteran's separation from active service in 1946.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Significantly, the record also does not include any medical evidence or opinion even suggesting a causal relationship between the Veteran's COPD or lung cancer diagnosed post-service and his active military service, and neither the appellant nor her representative has identified or even alluded to the existence of any such opinion.  Thus, there is no basis upon which to conclude that the Veteran's immediate cause of death, COPD due to or as a consequence of squamous cell cancer of the lung, was incurred in or aggravated during military service, including on a presumptive basis.  38 C.F.R. § 3.303, 3.307, 3.309 (2010).

As for the contention that the Veteran's tobacco use while he was in service was a cause of his death, or at least contributed substantially or materially to his death, the Board notes that there is evidence of record that the Veteran had a longstanding history of tobacco use.  The Board recognizes that the Veteran's death certificate listed tobacco as a significant cause contributing to death but not resulting in the underlying immediate cause of death.  However, effective June 10, 1998, in claims received after June 9, 1998, a disability or death will not be considered service- connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products during service.  Thus, entitlement to service connection for the Veteran's cause of death on the basis of tobacco use in service is precluded by law.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

The appellant also contends that the Veteran's service-connected malaria residuals were a contributory cause of his death from COPD due to or as a consequence of squamous cell cancer of the lung.  Thus, the Board will now consider whether the Veteran's service-connected malaria residuals caused or contributed substantially or materially to his death.  

In this case, it is uncontroverted that the Veteran was receiving VA compensation benefits for bilateral hearing loss, tinnitus, and malaria residuals, at the time of his death.  Post-service treatment records also clearly show that the Veteran was treated for COPD and squamous cell cancer of the lung starting in 2000 until his death in December 2007.  However, persuasive and competent evidence of record does not indicate that the Veteran's service-connected disabilities, to include his longstanding malaria residuals, were a contributory cause of his death from COPD due to or as a consequence of squamous cell cancer of the lung.

The Board finds the most probative evidence of record to be the medical opinion rendered by the VA physician in the May 2009.  The VA physician provided an adequate and concise opinion concerning whether the Veteran's service-connected malaria residuals were a contributory cause of his death after thoroughly reviewing his claims file.  Based on such review, the VA physician specifically opined that there was no clinical evidence in the file which would indicate that the Veteran suffered severe complications, including respiratory complications, of malaria.  He further concluded that there was no clinical evidence to indicate that the Veteran's chronic pulmonary disorder was materially related to his service-connected malaria, finding that the Veteran's service-connected malaria did not materially contribute to his death.

In contrast, in an October 2008 statement, D. E. B., M.D. concluded that it "would seem plausible" that the respiratory insufficiency that spanned the entire adult lifetime of the Veteran "may have" had its inception with malaria-induced acute lung injury.  He stated that he was informed by the Veteran's family that he incurred a severe case of malaria that "apparently" involved his lungs while serving in the Pacific Theater during World War II and that his literature search of that condition indicated that pulmonary edema could, in fact, be a feature of fulminant malarial disease.  He further indicated that the "possibility" that the Veteran suffered severe pulmonary compromise from malarial infection would be corroborated by the further history of his prolonged convalescence stateside and his subsequent need for surgical intervention prior to the diagnosis of lung cancer.  

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  Additionally, the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, as noted, the VA physician definitively stated that there was no clinical evidence in the file which would indicate that the Veteran suffered severe complications, including respiratory complications, of malaria or that his chronic pulmonary disorder was materially related to his service-connected malaria in his May 2009 VA medical opinion.  In contrast, the Board has determined that the private physician's use of the phrases "would seem plausible" and "may have" renders his October 2008 opinion speculative and general.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

The VA examiner also had the benefit of reviewing the entire claims file, to include the service treatment records and early post-service medical evidence.  The private medical examiner did not enjoy this same scope of review.  He makes no reference to having reviewed the claims file.  The Board is well aware that review of the claims file is not dispositive of the probative value of a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  However, the Court emphasized in Nieves-Rodriguez that it is the information gathered from that review (or lack thereof) that is more determinative.

In this case, the private physician's medical opinion contains multiple factual inaccuracies when compared to evidence currently of record that severely undermine the probative value of the October 2008 opinion.  First, as discussed, service treatment records repeatedly referred to the Veteran's diagnosed malaria only as benign and noted no evidence of respiratory involvement.  However, the October 2008 private physician stated that the Veteran incurred a fulminant (sudden and intense) case of malaria during service that "apparently" involved his lungs.  This finding is simply not supported by the record.  Next, in providing his speculative positive nexus opinion, the physician commented that a literature search indicated that pulmonary edema could be a feature of fulminant malarial disease.  A review of the record does not show a diagnosis of pulmonary edema until 1976, which is 30 years post-service.  Moreover, as again noted, there was no evidence any pulmonary problems in service.  

Finally, the physician reported that the possibility that the Veteran suffered severe pulmonary compromise from malarial infection would be corroborated by the further history of his prolonged convalescence stateside and his subsequent need for surgical intervention prior to the diagnosis of lung cancer.  The record does not support such a history, however.  Rather, a longitudinal review of the record revealed a longstanding history of bronchial asthma since service discharge.  Records as early as 1949 describe the Veteran as having asthma.  Indeed, the reports from Drs. B.W.S., G.C., and T.W.D. uniformly identify the Veteran's respiratory problem as being bronchitis and/or asthma.  None of those physicians attributed those conditions to the Veteran's active service, to include his malarial infection.  Further, as discussed, the surgical treatment records dated in 1976 clearly showed that the removed lung mass was related to the Veteran's increased bronchoconstrictive activity associated with smoking and asthma.  The evidence of record did not reveal treatment for COPD, emphysema, or lung cancer until 2000. 

Thus, the private physician's already speculative medical conclusions flowing from the flawed and incredible information provided by Veteran's family highlighted above are not based on an accurate factual premise and are of little probative value.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  Consequently, the Board notes that this evidence is insufficient to show that the Veteran's service-connected malaria residuals were a contributory cause of his death.

Under these circumstances, the Board concludes that the May 2009 VA physician's findings constitute the most probative (persuasive) evidence on the question of whether the Veteran's service-connected malaria was a contributory cause of his death.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The Board must also analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.  In this case, however, the appellant is not competent to provide testimony regarding the etiology of the Veteran's cause of death.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because COPD and lung cancer are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the appellant's unsubstantiated statements regarding the claimed etiology of the Veteran's COPD and lung cancer are found to lack competency.

Although the Board is sympathetic to the appellant's assertions, fully understands her position, and by no means wishes to minimize the service the Veteran provided, the claim for service connection for the Veteran's cause of death must be denied for the foregoing reasons.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Entitlement to service connection for the Veteran's cause of death is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


